DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 13-15, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shmunk et al (US20180158175) in view of Bharitkar et al (US11380347).
Regarding claim 1, Shmunk teaches an image processing method comprising: 
a first step of acquiring weight information of a machine learning mode (para. [0025], [0064], extracting NN weighting coefficients; The NN weights and biases), and input data including a captured image (52 in fig. 5) and first information relating to a state of an optical system at a time of capturing the captured image (56 in fig. 5, para. [0052], metadata of the camera used during the capture), the optical system having been used for capturing the captured image (2 in fig. 1, para. [0052], the camera used during the capture); and 
a second step of generating an estimated image by (i) inputting the input data to the machine learning model (590 in fig. 5) that is based on the weight information (para. [0064], The NN weights and biases) and (ii) sharpening the captured image or reshaping blurs included in the captured image (51 in fig. 5, para. [0076], [0115], Once trained, the NN algorithm (including data pre- and post-conditioning) will obtain the information (33), i.e. “Optical System profile” about how to convert the aberrated (e.g. blurred) image into the one that is as close to the perfect (without aberrations) as possible; The following processing of the output of NN (590), ultimately, forms the image (51) (through the tile merging (53)) which is a desired image, in a sense that the optical aberrations have been removed).

Shmunk fails to teach wherein the weight information has been subjected to learning in advance by using training input data including a training image and information relating to a state of the optical system corresponding to the training image so that different processing is performed according to the first information.
However Bharitkar teaches wherein weight information (col. 9 line 65 – col. 10 line 1, The neural network 706 may include weights, and predict outputs) has been subjected to learning in advance by using training input data including a training image and information relating to a state of the optical system corresponding to the training image (col. 9 lines 58-62, For example, the neural network 706 may be trained on hundreds of images of a person standing 10 ft from a camera, or 5 ft from a camera, etc) so that different processing is performed according to the first information (col. 10 lines 5-7, The resulting neural network may be designated as a trained neural network, and the weights may be used during the application phase to classify distance values. Furthermore, the different processing is interpreted to be an intended use).
Therefore taking the combined teachings of Shmunk and Bharitkar as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Bharitkar into the method of Shmunk. The motivation to combine Bharitkar and Shmunk would be to minimize errors of a predicted output of a neural network (col. 10 lines 1-5 of Bharitkar).


Regarding claim 2, the modified invention of Shmunk teaches an image processing method wherein the state of the optical system includes at least one of states of a zoom, F-number, and object distance of the optical system (para. [0052] of Shmunk, The captured sequence of images (21) includes the knowledge of the optical system's parameters (i.e. metadata of the camera used during the capture), such as focus distance, aperture size (lens iris value), focal length, etc).


Regarding claim 3, the modified invention of Shmunk fails to explicitly teach an image processing method wherein the second step uses the machine learning model of a same weight for a first captured image captured in a first state of the optical system and for a second captured image captured in a second state of the optical system that is different from the first state.
	However Shmunk teaches capturing a sequence of images (para. [0052]). It would be obvious to use the same weights for the neural network (39 in fig. 3, 590 in fig. 5) for each of the images in which the focus distance (para. [0052]) may change due to motion of the camera or the scene causing blur. The motivation to use the same weights would be to improve quality under physical design constraints (para. [0002]).


Regarding claim 4, the modified invention of Shmunk teaches an image processing method wherein the first information includes a numerical value indicating at least one of states of a zoom, F-number, and object distance of the optical system (para. [0052] of Shmunk), and 
wherein the numerical value is normalized based on a possible range for the at least one of the states of the zoom, the F-number, and the object distance (para. [0074] of Shmunk, One possible way is to normalize the input data by either a sum of input pixels' values or by a maximum input pixel value).


Regarding claim 5, the modified invention of Shmunk fails to explicitly teach an image processing method wherein the input data includes a state map indicating the state of the optical system, and 
wherein the state map is generated based on the number of pixels of the captured image and the first information.

However in a different embodiment, Shmunk teaches input data (31 in fig. 3) to a neural network (39 in fig. 3) which is generated based on the number of pixels of the captured image (para. [0063], coordinates of pixel data implies that a number of pixels is known) and the state of the optical system information (25 in fig. 1). The claim does not define the structure of the state map. Therefore the input data is interpreted to be the state map.
Therefore one of ordinary skill in the art would have found it obvious to combine the embodiments of Shmunk to teach the limitations of claim 5. The motivation to do so would be to use improve quality under physical design constraints (para. [0002]).


	Regarding claim 6, it would be obvious to have each element of a same channel in the state map have a same numerical value to reduce complexity and processing. Furthermore, in the case where there is only a single element, there would only be one numerical value.


Regarding claim 7, the modified invention of Shmunk teaches an image processing method wherein the input data includes second information relating to a position of each pixel of the captured image (para. [0078] of Shmunk, The NN (39) is provided with the knowledge of the processed pixel's location).


Regarding claim 8, the modified invention of Shmunk teaches an image processing method wherein the second information includes a numerical value (para. [0063], [0078] of Shmunk, The coordinates of the pixel data) normalized by a length based on an image circle of the optical system (para. [0062], [0070], [0073] of Shmunk, the pixel data containing HF spatial frequencies undergoes a data conditioning (38) before being transferred to NN; One possible way is to normalize the input data by either a sum of input pixels' values or by a maximum input pixel value).


Regarding claim 9, the modified invention of Shmunk teaches an image processing method wherein the first information includes information on a type of the optical system (para. [0052] of Shmunk, The captured sequence of images (21) includes the knowledge of the optical system's parameters (i.e. metadata of the camera used during the capture), such as focus distance, aperture size (lens iris value), focal length, etc).


Regarding claim 10, the modified invention of Shmunk teaches an image processing method wherein the first information includes information on presence or absence of an optical low-pass filter, or a type of the optical low-pass filter (para. [0028], The LF and HF components can be calculated using linear low-pass and high-pass filters).


Regarding claim 13, the modified invention of Shmunk teaches an image processing method wherein the input data includes information on a pixel pitch or a color filter array of an image sensor used for capturing the captured image (para. [0082] of Shmunk, For example, the Bayer filter can be used, which is a color filter mosaic array applied to photo-sensor matrix to arrange RGB color filters in a square grid pattern).


Regarding claim 14, the limitations recite similar subject matter as claim 1 and therefore claim 14 is rejected for the same reasons as claim 1.


Regarding claim 15, the limitations recite similar subject matter as claim 1 and therefore claim 15 is rejected for the same reasons as claim 1. Furthermore, Shmunk teaches a processor (para. [0043] of Shmunk).


Regarding claim 21, the modified invention of Shmunk teaches an image processing method wherein the first step acquires the input data (56 in fig. 5, para. [0052], [0114] of Shmunk, metadata of the camera used during the capture) and weight information of the machine learning model (para. [0084] of Shmunk, weights of the trained NN), and wherein the second step inputs the input data to the machine learning model that is based on the weight information (para. [0052], [0114] of Shmunk, as stated above in the response to remarks, the optical system profile includes the input data).


	Regarding claim 22, the modified invention of Shmunk teaches an image processing method wherein the machine learning model is a neural network (590 in fig. 5, para. [0105] of Shmunk).


Claims 11, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shmunk et al (US20180158175) in view of Bharitkar et al (US11380347) and Hiasa (US20180061020).
Regarding claim 11, the modified invention of Shmunk fails to teach an image processing method wherein the first information includes information on presence or absence of an accessory of the optical system or a type of the accessory.
However Hiasa teaches first information including information on presence or absence of an accessory of the optical system or a type of the accessory (para. [0034], In a case where the image pickup apparatus 100 is of a lens interchangeable type, the shooting condition information that includes lens identification information for identifying which lens has been mounted at the time of shooting is needed).
Therefore taking the combined teachings of Shmunk and Bharitkar in view of Hiasa as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Hiasa into the method of Shmunk and Bharitkar. The motivation to combine Hiasa, Bharitkar and Shmunk would be to correct optical degradation (para. [0001] of Hiasa).


Regarding claim 12, the modified invention of Shmunk fails to teach an image processing method wherein the input data further includes distribution information on a distance to an object space at the time of capturing the captured image.
However Hiasa teaches wherein input data further includes distribution information on a distance to an object space at the time of capturing the captured image (para. [0069]-[0070], An image pickup apparatus 300 includes a depth map obtaining unit that obtains a depth map of the object space (information related to a distribution of object distances); The blurred image (input image) shot by the image pickup apparatus 300 and the shooting condition information (including the depth map) are stored in a storage unit).
Therefore taking the combined teachings of Shmunk and Bharitkar in view of Hiasa as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Hiasa into the method of Shmunk and Bharitkar. The motivation to combine Hiasa, Bharitkar and Shmunk would be to correct optical degradation (para. [0001] of Hiasa).


Regarding claim 16, Shmunk teaches an image processing system having an apparatus, wherein the apparatus includes: 
at least one processor or circuit configured to execute a plurality of tasks (para. [0043]) including: 
a receiving task configured to receive a request (it would be obvious to receive user instructions to begin a process); 
an acquiring task configured to acquire weight information of a machine learning model (para. [0025], [0064], extracting NN weighting coefficients; The NN weights and biases), and input data including the captured image (52 in fig. 5) and first information relating to a state of an optical system at a time of capturing the captured image (56 in fig. 5, para. [0052], metadata of the camera used during the capture), the optical system having been used for capturing the captured image (2 in fig. 1, para. [0052], the camera used during the capture); and 
a generating task configured to generate an estimated image by (i) inputting the input data to the machine learning model (590 in fig. 5, para. [0114]), and (ii) sharpening the captured image or reshaping blurs included in the captured image (51 in fig. 5, para. [0076], [0115], Once trained, the NN algorithm (including data pre- and post-conditioning) will obtain the information (33), i.e. “Optical System profile” about how to convert the aberrated (e.g. blurred) image into the one that is as close to the perfect (without aberrations) as possible; The following processing of the output of NN (590), ultimately, forms the image (51) (through the tile merging (53)) which is a desired image, in a sense that the optical aberrations have been removed).

Shmunk fails to teach wherein the system comprises a first apparatus and a second apparatus, wherein the first apparatus includes 
at least one processor or circuit configured to execute a transmitting task
configured to transmit, to the second apparatus, a request relating to an execution of processing on a captured image, and 
wherein the second apparatus includes a receiving task configured to receive a request.

However Hiasa teaches a system comprising a first apparatus (301 and 308 in fig. 7) and a second apparatus (100 in figs. 2 and 3, 300 in fig. 7), wherein the first apparatus includes 
at least one processor or circuit configured to execute a transmitting task
configured to transmit, to the second apparatus, a request relating to an execution of processing on a captured image (para. [0071],  a user can perform the operation while checking an in-process image via the display unit 308. Furthermore, it would be obvious to send instructions to perform the operations in fig. 2), and 
wherein the second apparatus includes a receiving task configured to receive a request (it would be obvious to receive user instructions to perform the steps in fig. 4).

Therefore taking the combined teachings of Shmunk and Hiasa as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Hiasa into the method of Shmunk. The motivation to combine Hiasa and Shmunk would be to correct optical degradation (para. [0001] of Hiasa).

Shmunk also fails to teach wherein the weight information has been subjected to learning in advance by using training input data including a training image and information relating to a state of the optical system corresponding to the training image so that different processing is performed according to the first information.
However Bharitkar teaches wherein weight information (col. 9 line 65 – col. 10 line 1, The neural network 706 may include weights, and predict outputs) has been subjected to learning in advance by using training input data including a training image and information relating to a state of the optical system corresponding to the training image (col. 9 lines 58-62, For example, the neural network 706 may be trained on hundreds of images of a person standing 10 ft from a camera, or 5 ft from a camera, etc) so that different processing is performed according to the first information (col. 10 lines 5-7, The resulting neural network may be designated as a trained neural network, and the weights may be used during the application phase to classify distance values. Furthermore, the different processing is interpreted to be an intended use).
Therefore taking the combined teachings of Shmunk and Bharitkar as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Bharitkar into the method of Shmunk. The motivation to combine Bharitkar and Shmunk would be to minimize errors of a predicted output of a neural network (col. 10 lines 1-5 of Bharitkar).


Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shmunk et al (US20180158175) in view of Bharitkar et al (US11380347) and Bradski et al (US20200364878).
Regarding claim 17, Shmunk teaches an image processing method comprising:
a first step of acquiring weight information of a machine learning model (para. [0025], [0064], extracting NN weighting coefficients; The NN weights and biases), and input data including a training image (52 in fig. 5, para. [0070]) and first information relating to a state of an optical system corresponding to the training image (56 in fig. 5); and
a second step generating an output image (i) inputting the input data to the machine learning model (590 in fig. 5, para. [0114]) and (ii) sharpening the training image or reshaping blurs included in the training image (51 in fig. 5, para. [0076], [0115], Once trained, the NN algorithm (including data pre- and post-conditioning) will obtain the information (33), i.e. “Optical System profile” about how to convert the aberrated (e.g. blurred) image into the one that is as close to the perfect (without aberrations) as possible; The following processing of the output of NN (590), ultimately, forms the image (51) (through the tile merging (53)) which is a desired image, in a sense that the optical aberrations have been removed).

Shmunk fails to teach a third step of updating a weight of the machine learning model based on the output image and a ground truth image. However Bradski teaches updating a weight of a machine learning model based on an output image and a ground truth image (para. [0038], For example, synthesized frame 242 can be applied as an input to network 241, and an output generated from that application can then be compared to ground truth tags 243 to guide a back propagation process which updates the weights in network 241).
Therefore taking the combined teachings of Shmunk and Bradski as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Bradski into the method of Shmunk. The motivation to combine Bradski and Shmunk would be to accurately segment frames for training a machine learning model (para. [0010] of Bradski).

Shmunk also fails to teach wherein the weight information has been subjected to learning in advance by using training input data including a training image and information relating to a state of the optical system corresponding to the training image so that different processing is performed according to the first information.
However Bharitkar teaches wherein weight information (col. 9 line 65 – col. 10 line 1, The neural network 706 may include weights, and predict outputs) has been subjected to learning in advance by using training input data including a training image and information relating to a state of the optical system corresponding to the training image (col. 9 lines 58-62, For example, the neural network 706 may be trained on hundreds of images of a person standing 10 ft from a camera, or 5 ft from a camera, etc) so that different processing is performed according to the first information (col. 10 lines 5-7, The resulting neural network may be designated as a trained neural network, and the weights may be used during the application phase to classify distance values. Furthermore, the different processing is interpreted to be an intended use).
Therefore taking the combined teachings of Shmunk and Bharitkar as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Bharitkar into the method of Shmunk. The motivation to combine Bharitkar and Shmunk would be to minimize errors of a predicted output of a neural network (col. 10 lines 1-5 of Bharitkar).


Regarding claim 18, the limitations recite similar subject matter as claim 17 and therefore claim 18 is rejected for the same reasons as claim 17.


Regarding claim 19, the limitations recite similar subject matter as claim 17 and therefore claim 19 is rejected for the same reasons as claim 17.


Regarding claim 20, the limitations recite similar subject matter as claim 17 and therefore claim 20 is rejected for the same reasons as claim 17. Furthermore, Shmunk teaches a processor (para. [0043] of Shmunk).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663